Citation Nr: 1327816	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected traumatic arthritis of the right knee with scar prior to December 11, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the right knee with scar from December 11, 2008

3.  Entitlement to a separate evaluation in excess of 10 percent for service-connected traumatic arthritis of the right knee that causes limitation of motion with scar from December 11, 2008.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to October 1989.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2009 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in San Diego, California, issued by the Los Angeles, California RO.  This decision granted an increased rating to 20 percent for service-connected traumatic arthritis right knee with scar (formerly right knee arthritis), effective December 11, 2008, pursuant to Diagnostic Codes 5010-5257.  A March 2010 rating decision by the Seattle, Washington RO, issued by the Los Angeles RO, granted a separate rating of 10 percent for traumatic arthritis of the right knee that causes limitation of motion with scar, effective December 11, 2008, pursuant to Diagnostic Code 5260.  In a statement received in May 2010, the Veteran continued to disagree with the evaluation of his service-connected right knee disability.  As these increased ratings generally do not represent a grant of the maximum benefits allowed by law, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although it appears that the Veteran has relocated to Lawrenceville, Georgia, jurisdiction of this claim remains with the Los Angeles RO.  

Finally, the Board notes that the record reflects that the Veteran filed a claim for an increased rating for his service-connected right knee disability in June 2006, and that in July 2006 the Atlanta RO provided him with a Veterans Claims Assistance Act (hereinafter "VCAA") notice letter that informed him of the evidence needed to support a claim for increased rating for the service-connected right knee arthritis.  However, it appears that the Veteran's claims folder was then transferred to the Los Angeles RO in December 2008, and it also appears that this VARO adjudicated the claim based on a later December 2008 request for an increased rating but failed to address the earlier claim.  Therefore, the Board has recharacterized the issues on appeal to reflect the earlier unadjudicated claim.

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran last underwent VA examination to evaluate the severity of his service-connected right knee disability in January 2009.  In a statement received in May 2010, the Veteran reported that he sought a 60 percent evaluation for his right knee disability, and that he continued to experience symptoms of worsening.  A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As the Veteran was last examined in January 2009, and in light of the statement received in May 2010, indicating worsening symptoms, contemporaneous VA examination is necessary to determine the current severity of his right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must arrange for VA examination with an appropriate clinician to determine the nature and severity of the right knee disability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

It is requested that the VA examiner provide a thorough history of the Veteran's right knee symptomatology, and indicate all present symptoms and manifestations attributable to the Veteran's service-connected traumatic arthritis of the right knee with scar, and traumatic arthritis right knee that causes limitation of motion with scar.  

In particular, it is imperative that the VA examiner provide range of motion test results, comment on the degree of impairment of the right knee, including any recurrent subluxation or lateral instability, which should be characterized in terms ranging from "slight" to "moderate" to "severe," as per the applicable rating criteria.  The examiner should also indicate if any favorable or unfavorable ankylosis is present in the knee, and at what point in flexion or extension that ankylosis occurs.  The examiner should also describe the impact, if any, of the Veteran's condition upon his capacity for gainful employment.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

2. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claims for increased disability ratings.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


